DETAILED CORRESPONDENCE
This office action is in response to applicant’s filing dated April 21, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 
Status of Claims
Claim(s) 5, 19, and 26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed April 21, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 5, 19, and 26; cancelation of claim(s) 4-6; and addition of new claim(s) 23-25.  
Applicants elected with traverse Group II, drawn to a method of treating a sleep disorder comprising administering a therapeutically effective amount of dexmedetomidine or a pharmaceutically acceptable salt thereof, solvate thereof, or derivative thereof through oral mucosa as the elected invention and (1) dexmedetomidine and (2) sleep onset insomnia as the elected species in the reply filed on February 20, 2018.  The requirement is still deemed proper.  Claim(s) 1-3 and 22-24 remain withdrawn.
Claims 5, 19, and 26 are presently under examination as they relate to the elected species: dexmedetomidine and sleep onset insomnia.

Priority
The present application is a national stage entry of PCT/US15/55828 filed on October 15, 2015, which claims benefit of U.S. Provisional Application No. 62/064,205 filed on October 15, 2014.  The effective filing date of the instant application is October 15, 2014. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 21, 2022 and August 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.


New Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al (US 2008/0280947 A1, cited in a previous Office Action) in view of Coderre et al (WO 2011/127586 A1) and Fuisz et al (US 8,241,661 B1).
Regarding claims 5 and 19, Blondino teaches a method for inducing sleep by administering a dose of an oral spray composition to a patient suffering from insomnia, the composition contains a sedative or a pharmaceutically acceptable salt thereof and a pharmaceutically acceptable solvent [0017]; suitable sedatives for use in the oral sprays of the invention include dexmedetomidine [0043].  Blondino teaches a composition for oral spray for transmucosal absorption [0020]. 
Blondino does not explicitly teach wherein the subject has neuropathy or that the dexmedetomidine is administered in a sublingual film formulation comprising dexmedetomidine.
However, Coderre teaches a topical composition for the treatment of pain comprising a therapeutically effective amount of an alpha2-adrenergic agonist (claim 1) wherein the alpha2-adrenergic agonist is dexmedetomidine (claim 5), wherein the pain is neuropathic pain (claim 15).  Coderre teaches the disclosed compositions are useful for treating neuropathy and chronic muscular pain (page 5, lines 12-14).
Moreover, Fuisz teaches the use of thin films and sheets for buccal and sublingual delivery is a promising area for drug delivery due to, interalia, the avoidance of first pass metabolism. For such products, it is has been shown that it is desirable to reduce or eliminate the amount of drug which is transported via salivary flow to the GI tract. Where the intention is to use buccal, sublingual or other mucosal surface delivery to avoid first pass effect (or for other reasons), one wants to maximize the drug available for absorption at the intended mucosal delivery site and minimize the amount of drug that is available at unintended delivery sites (the GI tract) where first pass metabolism will not be avoided (col 1, lines 16-26).  Moreover, Fuisz teaches biocompatible film with variable cross-sectional properties (title); wherein the biocompatible comprises a plurality of components wherein the components include a bioactive agent (claim 2); and a bioactive agent is dexmedetomidine (col 7, lines 15-30).  

As such, since Blondino teaches a method of treating insomnia by applying an oral spray composition for transmucosal absorption comprising dexmedetomidine; since Coderre teaches a method of treating neuropathy and chronic muscular pain comprising administering a topical composition comprising dexmedetomidine; and since Fuisz teaches a sublingual film comprising dexmedetomidine, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a sublingual film comprising dexmedetomidine a method of treating insomnia in a subject having neuropathy by applying a sublingual dexmedetomidine  with an expectation of success, since the prior art establishes that dexmedetomidine is useful for treating both insomnia and neuropathy and the use of thin films and sheets for buccal and sublingual delivery is a promising area for drug delivery due to the avoidance of first pass metabolism.

Regarding the instantly claimed amounts of dexmedetomidine, the cited art does not explicitly teach an amount of dexmedetomidine is in a range of about 0.1 mg to about 5 mg.  However, Blondino teaches dexmedetomidine and zolpidem are alternatively useful for treating insomnia [0043] and in some cases; the dose comprises about 2.0 to about 3.0 mg of zolpidem [0018].  It would have been obvious to one of ordinary skill in the art to utilize the amounts of the sedative, zolpidem, taught by Blondino as a starting point for optimizing the amount of the sedative, dexmedetomidine, to treat insomnia based on the fact that the prior art teaches that both are sedatives that are alternatively useful for the treatment of insomnia.

The prior art is silent regarding “inducing sleep on demand.”  However: “inducing sleep on demand” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (dexmedetomidine) is being administered to the same subjects (subjects suffering from insomnia and neuropathy). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding “inducing sleep on demand,” by practicing the method made obvious by the prior art: “the administration of a sublingual composition comprising effective amount of dexmedetomidine to a patient suffering from insomnia and neuropathy,” one will also be “inducing sleep on demand,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“inducing sleep on demand”) of the method made obvious by the prior art (“the administration of a sublingual composition comprising effective amount of dexmedetomidine to a patient suffering from insomnia and neuropathy”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).


Regarding the limitation “to induce sleep in the patient within about 3 minutes after administration,” the prior art is silent with regard to the pharmacokinetics of dexmedetomidine. Similarly, with regard to claim 26, the prior art is silent to the serum concentration of dexmedetomidine in the patient. However, the pharmacokinetics of a formulation depends, among other things, from the specific components, relative amounts, type of formulation etc., all of which seem to be the same as the composition taught by the prior art (see above rejection). 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulation comprising dexmedetomidine that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed method is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Taken together all this would result in the practice of the method of claims 5, 8, and 26 with a reasonable expectation of success.

Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Conclusion
	Claims 5, 19, and 26 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/Rayna Rodriguez/             Examiner, Art Unit 1628